J-S39014-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ROBBIE ROBINSON                            :
                                               :
                       Appellant               :   No. 913 EDA 2020

              Appeal from the PCRA Order Entered March 2, 2020
      In the Court of Common Pleas of Chester County Criminal Division at
                        No(s): CP-15-CR-0000524-2017


BEFORE:      LAZARUS, J., OLSON, J., and PELLEGRINI, J.*

MEMORANDUM BY LAZARUS, J.:                            FILED OCTOBER 30, 2020

        Robbie Robinson appeals, pro se, from the order, entered in the Court

of Common Pleas of Chester County, denying his petition filed pursuant to the

Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. Upon review,

we reverse and remand for further proceedings.

        On April 27, 2018, Robinson entered a negotiated guilty plea to four

counts of possession with intent to deliver (PWID).1 On that same day, the
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 See 35 P.S. § 780-113(a)(30). On January 14, 2016, in Coatesville City,
Chester County, Pennsylvania, Robinson delivered 29 bags of heroin, weighing
a total of 1.06 grams, to a confidential informant (CI) in exchange for United
States currency. On February 18, 2016, Robinson again delivered 40 bags of
heroin, weighing 1.57 grams, to a CI in exchange for United States currency.
On March 31, 2016, Robinson delivered 30 bags (in addition to loose powder)
of heroin (weighing 1.5 grams), to a CI in exchange for United States
currency. Finally, on August 4, 2016, Robinson delivered 40 bags of heroin
J-S39014-20



court imposed consecutive sentences of 2½ to 5 years’ incarceration on each

count, for an aggregate sentence of 10 to 20 years’ incarceration.    Robinson

was on parole at the time of the alleged offenses. Robinson did not file post-

sentence motions or a direct appeal.

       On April 12, 2019, Robinson filed a timely pro se PCRA petition alleging

ineffective assistance of plea counsel2 insofar as his attorney did not properly

counsel Robinson on the law, and because Robinson did not receive the benefit

of his bargained-for exchange. Specifically, Robinson alleged that his guilty

plea was conditioned upon: (1) Robinson’s new sentence running concurrently

with his backtime3 for his violation of parole; (2) the Commonwealth’s

agreement to “grant [Robinson] RRRI status”; (3) Robinson being housed in

a prison close to home so that his mother, who is in declining health, could

visit him more easily; and (4) Robinson’s wife not being charged with any

____________________________________________


(weighing 1.4 grams) to a CI in exchange for United States currency. See
N.T. Guilty Plea Hearing, 4/27/18, at 2-3. Additionally, police executed a
search warrant on Robinson’s home and vehicle in Coatesville City, Chester
County, and recovered over $2,000 worth of suboxone, a nine-millimeter
handgun with hollow-point bullets, and heroin, fentanyl, oxycodone, and
cocaine. Id. at 4.

2Robinson’s plea counsel, Mark J. Conte, Esquire, passed away on March 12,
2020.

3“Backtime is that part of an existing judicially imposed sentence that a parole
violator is required to serve as a result of violating the terms and conditions
of parole prior to being eligible to again apply for parole.” Santiago v. Pa.
Bd. of Prob. and Parole, 937 A.2d 610, 616 n.2 (Pa. Cmwlth. 2007) (citation
and quotation marks omitted).



                                           -2-
J-S39014-20



crimes related to the matter. Id. at 7. Robinson claims that the first three

conditions have yet to be met. Id.

       On April 30, 2019, the court appointed C. Curtis Norcini, Esquire, to

represent Robinson throughout the PCRA proceedings. On August 28, 2019,

Attorney Norcini sent Robinson a Turner/Finley4 no-merit letter and filed a

motion to withdraw. On September 17, 2019, Robinson filed an answer to

Attorney Norcini’s motion to withdraw, requesting that alternate counsel be

appointed. On January 13, 2020, after conducting an independent review of

the record, the court entered its notice of intent to dismiss Robinson’s PCRA

petition and grant counsel’s motion to withdraw, after finding no genuine

issues of material fact alleged in Robinson’s petition. See Pa.R.Crim.P. 907.

On February 4, 2020, Robinson filed an answer to the court’s Rule 907 notice.

The court then dismissed Robinson’s petition and granted Attorney Norcini’s

request to withdraw on March 2, 2020. Robinson appealed pro se; both he

and the trial court complied with Pa.R.A.P. 1925.

       On appeal, Robinson presents the following claims for our review:

       (1)    Did the PCRA court err in dismissing without a hearing
              [Robinson’s] claim that trial counsel failed to provide a full
              consultation regarding [Robinson’s] decision to plead guilty
              where the advice counsel offered was unreasonable because
              it was legally deficient and cost [Robinson] his trial rights?

____________________________________________


4  Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988) (established
procedure for withdrawal of court-appointed counsel in collateral attacks on
criminal convictions); Commonwealth v. Finley, 550 A.2d 213 (Pa. Super.
1988) (en banc) (same).


                                           -3-
J-S39014-20


      (2)   Did PCRA Counsel Norcini provide ineffective assistance by
            failing to do any investigation into the matters before issuing
            a no-merit letter and requesting to withdraw?

Appellant’s Brief, at 6.

      Our standard of review for the denial of a PCRA petition is well-settled:

      We review an order granting or denying a petition for collateral
      relief to determine whether the PCRA court’s decision is supported
      by the evidence of record and free of legal error. We will not
      disturb the findings of the PCRA court unless there is no support
      for those findings in the record.

      [In reviewing ineffective assistance of counsel claims, w]e
      presume counsel is effective. To overcome this presumption, a
      PCRA petitioner must show the underlying claim has arguable
      merit, counsel’s actions lacked any reasonable basis, and
      counsel’s actions prejudiced the petitioner. Prejudice means that,
      absent counsel’s conduct, there is a reasonable probability the
      outcome of the proceedings would have been different. A claim
      will be denied if the petitioner fails to meet any one of these
      prongs.

      A criminal defendant’s right to effective counsel extends to the
      plea process, as well as during trial. Under the PCRA, allegations
      of ineffectiveness in connection with the entry of a guilty plea will
      serve as a basis for relief only if the ineffectiveness caused the
      petitioner to enter an involuntary or unknowing plea. Where the
      defendant enters his plea on the advice of counsel, the
      voluntariness of the plea depends on whether counsel’s advice
      was within the range of competence demanded of attorneys in
      criminal cases.

      To establish prejudice, the defendant must show that there is a
      reasonable probability that, but for counsel’s errors, he would not
      have pleaded guilty and would have insisted on going to trial. This
      is not a stringent requirement. The reasonable probability test
      refers to a probability sufficient to undermine confidence in the
      outcome.

Commonwealth v. Velazquez, 216 A.3d 1146, 1149-50 (Pa. Super. 2019)

(internal citations, quotation marks, and brackets omitted).



                                      -4-
J-S39014-20



       In his first issue, Robinson claims ineffective assistance of counsel

insofar as his plea counsel informed him that the court could impose a

sentence that would run concurrently with Robinson’s backtime for his

violation of parole. Appellant’s Brief, at 12. Specifically, Robinson argues that

his guilty pleas should be vacated and he should be permitted to go to trial

where he would pursue a sentencing entrapment defense. See Appellant’s

Brief, at 13. With regard to the post-sentence withdrawal of a guilty plea,5

we have previously said that:

       The standard for post-sentence withdrawal of guilty pleas
       dovetails with the arguable merit/prejudice requirements for relief
       based on a claim of ineffective assistance of plea counsel, . . .
       under which the defendant must show that counsel’s deficient
       stewardship resulted in a manifest injustice, for example, by
       facilitating entry of an unknowing, involuntary, or unintelligent
       plea. This standard is equivalent to the “manifest injustice”
       standard applicable to all post-sentence motions to withdraw a
       guilty plea.

Commonwealth v. Kelley, 136 A.3d 1007, 1013 (Pa. Super. 2016) (quoting

Commonwealth v. Morrison, 878 A.2d 102, 105 (Pa. Super. 2005) (en

banc)). Moreover, we have previously set forth the standard for evaluating

the validity of a guilty plea:

       A valid guilty plea must be knowingly, voluntarily[,] and
       intelligently entered. The Pennsylvania Rules of Criminal
       Procedure mandate that pleas be taken in open court, and require
       the court to conduct an on-the-record colloquy to ascertain
____________________________________________


5 We note that a plea of guilty generally amounts to a waiver of all defects
and defenses except those concerning the jurisdiction of the court, the legality
of the sentence, and the validity of the guilty plea. Commonwealth v.
Reichle, 589 A.2d 1140, 1141 (Pa. Super. 1991). Robinson challenges the
validity of his plea; therefore, his claim is not waived.

                                           -5-
J-S39014-20


      whether a defendant is aware of his rights and the consequences
      of his plea. Specifically, the court must affirmatively demonstrate
      the defendant understands: (1) the nature of the charges to
      which he is pleading guilty; (2) the factual basis for the plea; (3)
      his right to trial by jury; (4) the presumption of innocence; (5)
      the permissible ranges of sentences and fines possible; and
      (6) that the court is not bound by the terms of the agreement
      unless the court accepts the agreement. [See Pa.R.Crim.P. 590.]
      This Court will evaluate the adequacy of the plea colloquy and the
      voluntariness of the resulting plea by examining the totality of the
      circumstances surrounding the entry of that plea.

      If no statutory authorization exists for a particular sentence, that
      sentence is illegal and subject to correction. An illegal sentence
      must be vacated.

Id. (emphasis added; internal citations and quotation marks omitted).

      Additionally, “[i]n order for a guilty plea to be constitutionally valid, the

guilty plea colloquy must affirmatively show that the defendant understood

what the plea connoted and its consequences. This determination is to be

made by examining the totality of the circumstances surrounding the entry of

the plea.”   Commonwealth v. Myers, 642 A.2d 1103, 1105 (Pa. Super.

1994) (emphasis added; citation and quotation marks omitted). Finally, we

note that “[t]he law does not require that a defendant be pleased with the

outcome of his decision to enter a plea of guilty. All that is required is that

the defendant’s decision to plead guilty be knowingly, voluntarily[,] and

intelligently made.” Id.

      In reviewing the validity of a guilty plea, we are cognizant that our

Supreme Court has previously emphasized the solemnity surrounding the

entry of such a plea:

      A guilty plea is an acknowledgement by a defendant that he
      participated in the commission of certain acts with a criminal

                                      -6-
J-S39014-20


        intent. He acknowledges the existence of the facts and the intent.
        The facts that he acknowledges may or may not be within the
        powers of the Commonwealth to prove. However, the plea of guilt
        admits that the facts and intent occurred, and is a confession not
        only of what the Commonwealth might prove, but also as to what
        the defendant knows to have happened.

Commonwealth v. Anthony, 475 A.2d 1303, 1307 (Pa. 1984).

        To   support    his   argument,        Robinson   cites   to   our   decision   in

Commonwealth v. Kelley, 136 A.3d 1007 (Pa. Super. 2016), wherein this

Court vacated the appellant’s guilty plea because it was not entered

knowingly, intelligently, and voluntarily.           Id. at 1014.       In Kelley, the

defendant entered his guilty plea in exchange for a definite sentence with a

specific start date, to be run concurrently with the defendant’s backtime. Id.

at 1011-12. The Kelley Court found that that provision of the plea agreement

was in clear contravention of the dictates of 61 Pa.C.S.A. § 6138(a)(5)(i) and

amounted to an illegal sentence.6 Id. This Court concluded that defendant’s

plea was invalid due to plea counsel’s ineffectiveness for advising him to

accept a plea bargain that called for an illegal sentence. Id. We found that

defendant “entered his plea on the advice of plea counsel whose knowledge

____________________________________________


6   Section 6138 states in relevant part:

        If a new sentence is imposed on the parolee, the service of the
        balance of the term originally imposed . . . shall precede the
        commencement of the new term imposed . . . [i]f a person is
        paroled from a State correctional institution and the new sentence
        imposed . . . is to be served in the State correctional institution.

61 Pa.C.S.A. § 6138(a)(5)(i) (emphasis added).



                                           -7-
J-S39014-20



of the Parole Act was deficient and fell below the range of competence

demanded of attorneys in criminal cases.”          Id.   This Court also found

persuasive that neither the Commonwealth nor the court advised defendant

that his negotiated sentence could not be honored as stated or imposed. Id.

       Here, Robinson’s written guilty plea colloquy states that, “The

Commonwealth is not opposed to the defendant’s state parole violation

being run concurrent to the sentence on 524-17.”7           Written Guilty Plea

Colloquy, 4/27/18, at 3 (emphasis added). Further, at Robinson’s guilty plea

hearing, the Commonwealth stated, “It is obviously, as your Honor knows, a

very healthy sentence. This will give [Robinson], even though he’s on state

parole and the other caveat of agreeing to run it concurrent, that’s up

to the Department of Corrections. It’s simply a recommendation to

them.” The PCRA court explained its ruling with regard to this issue in the

opinion accompanying its Rule 907 notice, stating that Robinson

       was therefore, apprised both in writing and orally, that the
       Commonwealth was only recommending that he would serve a
       concurrent parole violation sentence, not guaranteeing it—
       especially since the discretion to do so lies with the
       Pennsylvania Board of Probation and Parole. Moreover, the court
       apprised [Robinson] of the potential parole consequences of his
       guilty plea:

          THE COURT: You are currently on probation or parole, is
          that right? Is it Pennsylvania State parole?

          MR. ROBINSON: Yes.

____________________________________________


7The trial court docket relating to Robinson’s instant appeal is listed in Chester
County at No. 524 of 2017.

                                           -8-
J-S39014-20


         THE COURT: Do you understand that by entering these
         guilty pleas that may very well result [in] your being found
         in violation of your existing state parole and may result in
         the imposition of an additional penalty in that case or
         those cases?

         MR. ROBINSON: I understand.

      []N.T. [Guilty Plea Hearing,] 4/27/18, [at] 8-9[].

      Even if counsel had incorrectly guaranteed him that his
      parole would run concurrent to this sentence, [Robinson]
      was specifically advised by both the Commonwealth and
      the court that pleading guilty may have adverse
      consequences on his parole. Having been so advised,
      [Robinson] nevertheless chose to enter a plea.

Notice of Intent to Dismiss PCRA Petition Pursuant to Pa.R.Crim.P. 907(1),

1/13/20, at 1 n.1 (emphasis added and in original).

      Here, we find that under the totality of the circumstances, Myers,

supra, Robinson did not enter his plea knowingly, intelligently, and

voluntarily.    See Kelley, supra at 1013.        Our review of the record

demonstrates that, based on the notation in the written guilty plea colloquy,

the Commonwealth’s attorney’s statements at the guilty plea hearing, and the

court’s analysis in its Rule 907 opinion, Robinson believed that the Parole

Board had the discretion to run Robinson’s new sentence and his backtime

concurrently.   It does not.   See 61 Pa.C.S.A. § 6138(a)(5)(i); see also

Kelley, supra at 1013 (citing Lawrence v. Pennsylvania Dept. of

Corrections, 941 A.2d 70, 73 (Pa. Cmwlth. 2007) (“Imposition of a new state

sentence concurrent with parolee’s backtime on the original state sentence is

an illegal sentence under this statute.”)). Here, the Commonwealth, the trial

court, and Robinson’s plea counsel all contributed to Robinson’s false


                                     -9-
J-S39014-20



assumption that his new sentence and backtime could be run concurrently.

We find that, under the totality of the circumstances, see Myers, supra,

Robinson was neither fully aware of the “permissible ranges of sentences,”

see Pa.R.Crim.P. 590 cmt., nor of the “consequences” his plea connoted. See

Myers, supra. See also Commonwealth v. Barbosa, 819 A.2d 81, 82 (Pa.

Super. 2003) (where defendant is either misinformed or not informed as to

maximum possible sentence, and misinformation or lack of information was

material to decision to accept negotiated guilty plea, manifest injustice is

established and plea may be withdrawn). We note that the PCRA court should

have discovered that Robinson’s plea called for the recommendation of an

illegal sentence when it conducted its independent review of the record. See

Pa.R.Crim.P. 907(1).

       Moreover, we find plea counsel was ineffective for advising Robinson to

bargain for and accept a plea deal that called for recommendation of the

imposition of an illegal sentence.8 See Kelley, supra at 1014 (“[P]lea counsel

was ineffective for advising Appellant to accept a plea bargain that called for

an illegal sentence.”). Finally, we find that the court’s warning to Robinson

regarding the possibility of “additional penalties,” see N.T. Guilty Plea

____________________________________________


8 Even if Robinson was aware that a recommendation to the Parole Board
was the best he could receive, plea counsel’s “knowledge of the Parole Act
was deficient and fell below the range of competence demanded of attorneys
in criminal cases,” see Kelley, supra at 1014, because the Parole Board
never had the power to order that Robinson’s sentences be run concurrently
in this case. See 61 Pa.C.S.A. § 6138(a)(5)(i).


                                          - 10 -
J-S39014-20



Hearing, 4/27/18, at 8-9, could not have properly apprised Robinson that his

sentences were required to be run consecutively. Consequently, Robinson’s

entry of his guilty pleas was not knowing, intelligent, and voluntary.         See

Velazquez, supra. We, therefore, reverse the order denying PCRA relief,

vacate the judgment of sentence, and remand to the PCRA court for further

proceedings consistent with this memorandum.9

       Order reversed, judgment of sentence vacated, case remanded for

further   proceedings      consistent    with      this   memorandum.   Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/30/20




____________________________________________


9Because we find Robinson’s guilty plea invalid, we need not address the other
arguments raised in this appeal.

                                          - 11 -